Citation Nr: 0507191	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable initial rating for sinusitis.



REPRESENTATION

Appellant represented by:	Maria M. Chesterton, Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from June 1970 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that granted service 
connection for sinusitis at a noncompensable rate.  As the 
disability rating under review is an initial rating, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.

During the development of the appeal on the instant issue, 
service connection for a back disorder was granted a 10 
percent rating was initially assigned.  There was 
disagreement with the rating assigned and a statement of the 
case was issued.  No substantive appeal was submitted on that 
issue.  Subsequently, severance of service connection was 
proposed and then effectuated.  There is no disagreement with 
that action in the record before the Board.  As such, the 
appeal is limited to the issue set forth on the title page.

Appellant was scheduled to testify before the Travel Board in 
January 2005 but he failed to report for the hearing.  
Communication has been added to the claims file to the effect 
that he no longer desires a hearing.  He was away when the 
one was scheduled.  The Board then proceeds to consideration 
of the developed issue.


FINDING OF FACT

Appellant's sinusitis is manifested by symptoms of headache 
and nasal discharge.  There is no evidence of one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or at least three non-incapacitating 
episodes per year characterized by purulent discharge or 
crusting. 




CONCLUSION OF LAW

Schedular criteria for compensable initial rating for 
sinusitis have not been met, and staged rating is not 
appropriate.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.41, 4.97, Diagnostic Codes 6510-6514 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and the initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decisions in this case were made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection for sinusitis was received in July 1999; a 
rating decision of March 2000 granted service connection at a 
noncompensable (0 percent) rate.  Appellant submitted a 
Notice of Disagreement (NOD) for the issue in September 2000.

The original rating decision, detailed above, and the 
Statement of the Case (SOC) listed the evidence on file that 
had been considered in formulation of the decision.  RO sent 
appellant VCAA duty-to-assist letters in August 2001 and 
December 2003, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of the claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect his 
claim and his appeal.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
under contention, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to the 
issue on appeal.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and medical records from those 
medical providers that appellant identified as having 
relevant evidence.  Appellant was afforded a number of VA 
medical examinations to determine the current severity of his 
symptoms.  Finally, the Board notes that appellant was 
scheduled to testify at a Travel Board hearing to give 
evidence in support of his claim, but he failed to report.  
He has subsequently indicated that he no longer desires a 
hearing.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.  

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Service medical records (induction physical examination and 
separation physical examination) are not on file.  The file 
contains service and private medical records relating to a 
motor vehicle accident (MVA) in February 1971.  According to 
these records, the MVA resulted in the following injuries: 
(1) compound facial injury without artery or nerve 
involvement; (2) fracture of nasal bones and vomer; (3) 
fracture of the ethmoid; (4) fracture of the medial orbital 
walls; (5) lacerations traversing the nasal cartilage; (6) 
lacerations over the dorsum or the nose and portions of the 
left cheek; (7) fracture of the left clavicle without artery 
or nerve involvement.  There is no mention of a back injury 
in any of the private or service medical treatment reports.

RO issued a rating decision in November 1971 that granted 
service connection for fracture with malunion of the left 
clavicle (rated as 10 percent disabling) and for disfiguring 
scars of the face and neck (rated as 10 percent disabling).  
Service connection was also granted to fracture of the nasal 
bones, vomer, ethmoid, and medial orbital walls (rated as 
noncompensable).

A clinical note from the VA ear-nose-throat (ENT) clinic in 
February 1998 recorded an impression of recurrent 
rhinosinusitis of many years duration.  Sinus X-rays showed 
significant disease.  Appellant responded to penicillin, but 
that treatment was stopped due to appellant's smoking habit.

In July 1999, appellant submitted a claim for service 
connection for chronic sinusitis and deviated septum, claimed 
as secondary to the service-connected fractures of bones in 
the face.

Appellant had a VA medical examination of the sinuses in 
September 1999.   Appellant reported that he was involved in 
an MVA in 1971 during which he was thrown through the 
windshield of his car, thereby breaking his nose and 
receiving facial scarring.  Appellant complained of 
interference with breathing and clear discharge.  There was 
no reported purulence and no dyspnea at rest or on exertion.  
Appellant reported that he smoked two packs of cigarettes per 
day.  Appellant reported that he was currently using a nasal 
inhaler for chronic sinusitis.  Appellant had no speech 
impediment or allergy attacks.  Appellant had tenderness over 
the maxillary and frontal sinuses.  The examiner noted that 
there was nasal obstruction: the septum was deviated, and the 
right nostril was 90 percent blocked while the left nostril 
was normal.  Diagnosis was deviated septum to the right, 
status post MVA and chronic sinusitis.  

Appellant had a VA X-ray of the sinuses in September 1999.  
No essential change was noted in comparison with previous 
studies in February 1996 and February 1998.  The 
interpreter's impression was as follows: (1) diffuse clouding 
of the left maxillary atrium, demonstrating no retained 
fluid; (2) deformity of the lateral border of the left 
maxillary atrium, possibly developmental although suggesting 
a previous fracture of the left maxilla.

Appellant had a VA clinical examination in October 1999.  
Appellant complained of chronic sinus congestion, hoarseness, 
and postnasal drip with green phlegm.  He also complained of 
chronic back pain radiating into the left thigh.  On 
examination, the nose showed evidence of redness any erythema 
of the mucosa, and the oropharynx was quite red with some 
greenish discharge in the back.  Appellant stated that he was 
not interested in seeing an allergist; the examining provider 
noted an intention to prescribe an antibiotic and administer 
over-the-counter medications.  

In March 2000, a VA examiner who had conducted the sinus 
examination issued an opinion that appellant's sinus 
condition was more likely than not related to his service-
connected nasal fractures.  RO issued a rating decision in 
March 2000 that granted secondary service connection for 
sinusitis, evaluated as noncompensable (0 percent disabling).

Appellant submitted a letter to RO in March 2000 regarding 
his sinus condition.  The letter states that appellant 
currently had daily headaches.  The letter also complains of 
continuous infections and swelling.  Appellant currently took 
medication daily and had difficulty breathing and blowing his 
nose.      

In a statement regarding his sinusitis, appellant stated that 
he was currently taking an antibiotic for constant sinus 
infection and that he had lost his sense of smell.

A VA clinic note dated February 2001 shows that appellant 
complained of chronic sinus problems with headache and 
constant nasal congestion.  Sinus films from September 1999 
showed clouding of the left maxillary antrum and an old 
healed fracture of the left maxilla.  There is no notation of 
prescription antibiotics.  

Appellant had a VA sinus examination in May 2001.  Appellant 
reported that he continued to experience recurrent sinus 
infection and bronchitis.  Appellant complained of constant 
discharge, varying from clear to thick white to yellowish.  
Appellant complained of frequent recurrent sinus infection.  
Appellant stated that he was unable to use nasal spray due to 
nosebleed.  Appellant reported that he smokes two packs of 
cigarettes per day.  On examination, appellant's septum was 
deviated to the right and his right nostril was almost 
completely blocked.  There was no discharge at the time of 
the examination.  The examiner noted that the deviated septum 
interfered with appellant's ability to breathe through his 
nose, although no dyspnea was addressed on exertion.  
Appellant was tender over the maxillary sinus and the frontal 
sinus.  There was no purulent discharge or crusting.  
Appellant complained of frequent recurrent sinus infection, 
but the only medications noted n the examination are over-
the-counter decongestants (no prescription antibiotics 
noted).  The right nostril was 90 percent blocked and the 
left nostril was normal.  Diagnosis was chronic sinusitis.

Appellant submitted a VA Form 9 in January 2002.  He also 
continued his appeal for a higher rating than 10 percent for 
sinusitis.  Appellant asserted that his sinus problem is not 
blockage, but rather drainage that causes severe headaches in 
the morning and at night. 



III.  Analysis

Evaluation of Sinusitis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady V. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant has been diagnosed with maxillary 
sinusitis, for which a diagnostic code exists (Diagnostic 
Code 6513).  Sinusitis is secondary to appellant's deviated 
septum, which is also service connected.  Deviated septum is 
rated under Diagnostic Code 6502.  Appellant may accordingly 
be rated under either diagnostic code, and, if symptoms do 
not overlap, under both diagnostic codes.  It is noted that 
there is separate service connection for the nasal bone 
fracture.  The rating for that disorder is not at issue.  

Sinusitis of various types is rated under a General Rating 
Formula for Sinusitis, 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2004).  The criteria under the General Formula are 
as follows.  For a rating of 10 percent: one or two 
incapacitating episodes ("incapacitating episode" means one 
that requires bed rest and treatment by a physician) per year 
of sinusitis requiring prolonged ("prolonged" means lasting 
four to six weeks) antibiotic treatment; or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by pain, headaches, and purulent discharge or 
crusting.  For a rating of 30 percent: three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged ("prolonged" means lasting four to six weeks) 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by pain, 
headaches, and purulent discharge or crusting.  For a rating 
of 50 percent: following radical surgery with chronic 
osteomyelitis, or near-constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.     

Applying the schedular criteria to appellant's symptoms, 
appellant has complained of frequent or near-constant 
headaches and frequent discharge, and appellant has 
complained of frequent infection.  However, the record does 
not shows that appellant has been treated with prescription 
antibiotics, or that he has had any incapacitating episodes, 
or that he has had non-incapacitating episodes with purulent 
discharge or crusting.  The Board accordingly finds that 
appellant is not entitled to a compensable initial rating 
under the General Rating Formula for Sinusitis. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  There is no 
indication of record that extraschedular evaluation is 
appropriate in this case, since there is no evidence that 
this disability has caused a "marked" interference with 
appellant's employment, or that he has undergone frequent 
periods of hospitalization for this disability.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate those supporting the current 
(noncompensable) higher rating.  For this reason, the 
benefit-of-the-doubt rule does not apply.


ORDER

A compensable rating for chronic sinusitis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


